          Case 1:18-cv-00713-LGS Document 102 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :   ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a case management conference was held on August 13, 2020, to discuss

Defendant’s proposed motion for summary judgment (Dkt. No. 95). For the reasons stated at the

conference, it is hereby

        ORDERED that the parties shall attend a second settlement conference before Judge

Moses. A referral will issue separately. By September 24, 2020, the parties shall file a joint

letter, apprising the Court of the outcome of settlement discussions, or if the conference has not

yet occurred, requesting an extension to file the joint letter. If the case is not resolved following

settlement discussions, a briefing schedule for Defendant’s proposed motion for summary

judgment will be entered. It is further,

        ORDERED that, by August 17, 2020, Defendant shall email a copy of this Order to Ms.

Carney and file proof of service on the docket.


Dated: August 13, 2020
       New York, New York
